ORDER OF DISBARMENT

¶ 1. The Mississippi Bar filed a formal complaint requesting that this Court discipline attorney Louis D. Hamric, II, of Memphis, Tennessee, in accordance with Rule 13 of the Mississippi Rules of Discipline. The complaint was based on an order entered by the Tennessee Supreme Court disbarring Hamric for engaging in unethical and unprofessional conduct. See In Re: Louis D. Hamric, — S.W.3d -, BPR Docket No. 2003-1367-9-LC (Tenn.2003).
¶ 2. On, this Court found that there.was insufficient proof that the Bar had complied with Rule 16 of the Mississippi Rules of Discipline. Accordingly, the Court issued an order for the Bar to show cause in regard to its compliance with Rule 16. On, the Bar filed a Response to the Show Cause Order and Affidavit in Support thereof sworn to by General Counsel for the Mississippi Bar.
¶ 3. The Court is satisfied that the Bar has complied with Rule 16, by service of the complaint on, and thus finds that it has jurisdiction. Considering the substance of the Formal Complaint, the Court finds that the Bar’s request for discipline is well taken. Because no response to the complaint has been filed, the Court finds that Hamric does not intend to present a defense in regard to any discipline which may be imposed. Accordingly, we conclude that the appropriate sanction is that Hamric be disbarred.
¶ 4. IT IS, THEREFORE, ORDERED that Louis D. Hamric, II is hereby disbarred . from the practice of law in the State of Mississippi. Hamric shall bear all costs and expenses in connection with these proceedings.
¶ 5. IT IS FURTHER ORDERED that the Clerk of the Court shall mail certified copies of this order to the Clerks of the Supreme Court of the United States, the United States Court of Appeals for the Fifth Circuit, the United States District Courts for the Northern and Southern Districts of Mississippi, the Circuit Court of DeSoto County, and the Chancery Court of DeSoto County.
¶ 6. IT IS FURTHER ORDERED that the Clerk of the Court sháll send, via certified mail, a certified copy of this order to Louis D. Hamric, II, whose last known address is Post Office Box 770990, Memphis, Tennessee 38177-0990.
¶ 7. SO ORDERED.
/s/ Michael K. Randolph MICHAEL K. RANDOLPH, JUSTICE FOR THE COURT
DIAZ AND GRAVES, JJ., NOT PARTICIPATING.